                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

UNITED STATES OF AMERICA            )               DOCKET NO. 3:18-mj-340-DCK
                                    )
            v.                      )
                                    )
MARK ELLIOT HELLMAN                 )               ORDER
____________________________________)

       THIS MATTER IS BEFORE THE COURT on the pro se “Affidavit Of Mark Eliot

Hellman; Motion For Return Of Personal Property; Motion To Dismiss” (Document No. 17) filed

December 18, 2018. The undersigned notes that, according to the docket, Defendant is represented

by CJA appointed counsel, Richard Eugene Beam, Jr. It is the practice of the Court that when a

Defendant is represented by counsel, all motions should be filed through counsel of record.

       IT IS THEREFORE ORDERED that the pro se “Affidavit Of Mark Eliot Hellman;

Motion For Return Of Personal Property; Motion To Dismiss” (Document No. 17) is hereby

DENIED WITHOUT PREJUDICE. Defendant may re-file his motion, if desired, through his

counsel, Richard Eugene Beam, Jr.

                                        Signed: December 19, 2018
